Citation Nr: 0611093	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus, plantar fasciitis, and 
degenerative changes of the 1st metatarsophalangeal 
joints (hereinafter referred to as a "bilateral foot 
disability").

2.	Entitlement to an initial compensable rating for 
pyelonephritis of the kidneys.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to May 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2003, the veteran testified during a 
hearing at the RO before the undersigned.  In December 2003, 
the Board remanded the veteran's claims to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral foot disability 
is manifested by subjective complaints of pain and stiffness, 
but there is no objective medical evidence of deformity or 
other abnormality associated with the feet, of limited motion 
of the ankles or toes, or dorsiflexed toes, or of any 
associated significant functional impairment.

2.  Giving the veteran the benefit of the doubt, the 
objective medical evidence shows that his service-connected 
pyonephritis of the kidneys is manifested by urinary tract 
infection requiring intermittent intensive management, and 
microscopic hematuria, with atrophic left kidney without 
significant obstruction, but with no evidence of constant or 
recurring albumin or hypertension.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for bilateral pes planus, plantar fasciitis, and 
degenerative changes of the 1st metatarsophalangeal joints 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5276-5010 (2005).

2.  Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for an initial 10 percent rating, but no 
more, for pyelonephritis of the kidneys have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, DC 7504 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157, (Fed. Cir. April 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") addressed 
the meaning of prejudicial error (38 U.S.C.A. § 7261(b)), 
what burden each party bears with regard to the Court's 
taking due account of the rule of prejudicial error, and the 
application of prejudicial error in the context of the VCAA 
duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, while 
the veteran's claim for an initial compensable rating for his 
service-connected pyelonephritis is being granted, his claim 
for an increased initial rating for his bilateral foot 
disability is being denied and, as set forth in detail below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February 2004 and March 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
May 2000 statement of the case (SOC) and October 2000, August 
2002, and November 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating for his service-connected bilateral foot 
disability and a compensable rating for pyelonephritis.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2005 SSOC contained the new duty-
to-assist regulations codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that, in support of his claim, the veteran 
testified at hearing in June 2003 before a Veterans Law 
Judge, and was afforded four VA examinations.  The Board 
recognizes the concern raised by the veteran (in his written 
statement received in January 2006) regarding the adequacy of 
his most recent VA examination in September 2005, performed 
by a physician's assistant.  The Board would note that an 
ideal medical evaluation provides a history of the veteran's 
injuries, a recitation of the complaints, and objective 
clinical findings sufficient to evaluate veteran according to 
the approved schedular of criteria for rating a disability.  
In this regard, the Board finds that the September 2005 VA 
examination afforded the veteran contains these elements and 
reference to range of motion studies for his foot disability 
and laboratory tests for his pyelonephritis of the kidneys 
and is adequate for consideration in this appeal.  The Board 
is satisfied that all necessary development has been 
completed.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

In a September 1999 rating decision, the RO granted service 
connection for the veteran's bilateral foot disability and 
pyelonephritis of the kidneys, awarded 10 percent and 
noncompensable disability ratings, respectively.  The RO 
reached its determination upon review of service medical 
records that includes evidence of plantar fasciitis and pes 
planus, and a December 1997 report of x-rays of the veteran's 
feet that showed bilateral pes planus with only mild 
degenerative change.  The clinical records also note his 
complaints of bleeding during urination, flank pains, and 
complaints of dysuria.  When examined for retirement in June 
1998, bilateral pes planus was noted.  

A March 1999 report from J.P.A., M.D., a urologist, indicates 
that in July 1998, the veteran underwent a separation 
examination from service and it was discovered that he had 
microscopic hematuria.  The veteran was totally asymptomatic 
and underwent a urologic examination.  An intravenous 
pyelogram (IVP) showed marked hydronephrosis of the left 
kidney with marked thinning of the cortex.  No real 
obstruction was noted.  It was noted that the ureter was of 
normal calibre to the bladder.  Dr. A. indicated that the 
veteran reported a history of urinary tract infections in 
service without formal evaluation for which he took long term 
antibiotic treatment.  It was noted that the IVP suggested 
the veteran had longstanding vesicoureteral reflux.  The 
veteran underwent a cystoscopy and cystogram that showed no 
evidence of reflux, suggesting that the veteran probably had 
chronic pyelonephritis associated with his repeated urinary 
tract infections in service.

An August 1999 private medical record indicates the veteran's 
annual physical examination was within normal limits.

In August 1999, the veteran, who was 40 years old, underwent 
VA general medical examination.  According to the examination 
report, the veteran provided copies of records that included 
a private December 1998 IVP that showed abnormalities in the 
left kidney and some abnormalities in the right kidney 
consistent with pyelonephritis.  It was noted that a 
urologist examined the veteran at that time, cystoscopic 
examination was normal, and ultrasound of the kidneys 
revealed the abnormalities found on the IVP.  The veteran 
also reported recurrent episodes of microscopic hematuria.  
He currently was treated by a urologist whom he saw once a 
year.  Further, the veteran complained of pain along the 
instep of each foot and in the major arch that occurred if he 
took a long walk or ran.  He had not run in over one year and 
before that he ran approximately one mile twice a week.  The 
veteran said x-rays showed only flat feet for which he was 
prescribed arch supports with some benefits.

On examination, the veteran's seated blood pressure was 
160/85.  His posture and gait were normal.  His feet were 
flat and the examiner was unable to elicit any tenderness 
but, on heel gait, the veteran had pain in the plantar 
surfaces of both feet. Toe gait was normal.  Diagnoses 
included flat feet with some pain in the soles of the 
veteran's feet on heel walking consistent with plantar 
fasciitis, although it was noted that condition was actually 
mild.  There were no foot abnormalities observed.  It was 
further noted that the veteran presented an excellent history 
for pyelonephritis in service, verified by kidney x-rays 
observed by the VA examiner.  There was no evidence of 
ongoing kidney infection; modestly elevated hypertension was 
noted and thought likely related to the pyelonephritis.

Private medical records from M.T., M.D., dated from April 
2000 to September 2002, indicate that when seen in April 
2000, the veteran's problems with urinary bleeding were noted 
and that dilation of one kidney was performed.  It was noted 
that his urologist advised him to avoid aspirin and anti-
inflammatory medication.  A history of hematuria from chronic 
anti-inflammatory medication was noted.  

When examined by Dr. M.T. in March 2001, chronic hematuria 
was noted.  According to a September 2002 record, the veteran 
had a history of microscopic hematuria.  He completed a form 
indicating that his current problems included blood in urine.  
Laboratory tests revealed that results of a urine analysis 
were negative and Dr. M.T. noted no evidence of blood.

During his June 2003 Board hearing, the veteran testified 
that he experienced intermittent bilateral flank pain due to 
his kidney disorder depending upon his activity, that he 
evaluated as a 3, 4, or 5 on a scale of 1 to 10.  He said his 
pain worsened with exertion.  He had not lost time from work 
due to his pain.  He also experienced frequent urination 
problems for which he was treated by a urologist.  The 
veteran said his family physician performed regular 
urinalysis tests to evaluate if he was spilling blood protein 
and, if so, to determine if antibiotic therapy was needed.  
In the past several years he said he was placed on antibiotic 
therapy two or three times, most recently approximately two 
years ago.  His physician had not indicated any increase in 
albumen in his laboratory tests.  Current treatment involved 
monitoring his disability and periodic tests.  As to his foot 
disability, the veteran said he had orthotic inserts that 
eased some of his symptoms and pain.  An orthopedist gave him 
foot exercises to limber up his feet.  He had tendon pain 
when he stood for an extended period of time. 

In a June 2003 written statement, the veteran's wife, a nurse 
practitioner, said the plantar fasciitis he developed in 
service was treated with anti-inflammatory medication and gel 
shoe pads.  She noted his microscopic hematuria found at 
discharge and that the veteran currently had normal renal 
function.  The veteran was advised to avoid anti inflammatory 
medication that can cause renal insufficiency and failure.  
The veteran was unable to take many medications prescribed 
for chronic pain that limited his daily activities.  

In March 2004, the veteran underwent VA genitourinary 
examination.  According to the examination report, the 
veteran's medical records were unavailable for the examiner's 
review.  His history in service, as noted above, was provided 
by the veteran.  Since discharge from service, the veteran 
denied any episodes of urinary tract infection or 
pyelonephritis.  He described annual evaluations by his 
family physician and that his urinanalysis was negative for 
blood.  As well, his prostate was checked by his physician 
and his PSA was normal.  The veteran denied problems with 
lethargy, weakness, or anorexia.  He intentionally lost some 
weight over the last year.  He reported some problems with 
urinary frequency, approximately every 3 hours and with 
intermittent hesitancy, but denied any dysuria.  He denied 
any problems with frank blood in his urine, and denied any 
problems with incontinence.  He said he underwent a 
cystoscopy in September 1998.  On a daily basis, the veteran 
had problems with urinary frequency.  He had multiple 
musculoskeletal complaints in the lower extremities.  He 
denied any recent genitourinary tests such as IVP, 
cystoscopy, or renal ultrasound in the last five years.  

On examination, the veteran's blood pressure was 138/81.  
Results of laboratory tests preformed at the time revealed a 
normal blood urea nitrogen (BUN) and creatinine of 20/1.2.  A 
complete blood count (CBC) demonstrated hemoglobin and 
hematocrit (H & H) of 15.9/46.9, and his mean corpuscular 
volume (MCV) was low at 79.5.  Sedimentation rate (Sed) was 
1.0.  Urinanalysis (UA) was unremarkable, except for trace 
blood.  The assessment was asymptomatic hematuria (history of 
multiple urinary tract infections, questionable 
pyelonephritis) nil to mild impairment.

Also in March 2004, the veteran underwent a VA examination 
for his feet.  The veteran denied any medical attention for 
his foot problem since his 1998 discharge from service.  He 
initially worked as a wildlife technician that required 
extensive walking and did this for three years.  He currently 
worked as a residential home appraiser.  The veteran said 
that with increased activity, he had bilateral arch 
discomfort, more on the right than on the left.  He performed 
morning stretching exercise that relieved his discomfort and 
used over-the-counter inserts.  He did not used assistive 
devices and did not take antiinflammatory medications due to 
renal problems.  In his current job, he was able to manage 
without much problem.  

On examination, it was noted that the veteran walked in no 
apparent discomfort and without a limp.  His right foot had 
moderate pes planus with no functional loss of any motion 
that was apparent.  He was able to plantar flex to 75 degrees 
and extend to 5 degrees, against resistance.  Examination of 
the left foot revealed moderate pes planus with no functional 
loss of any of toe motion.  He was able to plantar flex 50 
degrees and extend to 0 degrees, against resistance.  At no 
time during the examination did the veteran complain of pain 
or appear to be in pain.  There appeared to be no 
additionally limited function or motion due to pain, fatigue, 
weakness or lack of endurance in either foot.  There was no 
edema or instability noted.  There was no tenderness noted.  

Further, the VA examination report reflects that on standing, 
the veteran's feet were minimally pronated with valgus 
deformity of the tendo Achillis alignment of 5 degrees that 
was corrected by manipulation.  There were no callosities, 
breakdown, or unusual shoe wear observed.  There were no skin 
or vascular changes present.  There were no signs of hammer 
toe, claw toe or other toe deformities, and no malalignment 
of the forefoot noted.  The veteran had full range of motion 
of all toes without limitation or pain.  There was no 
malalignment of forefoot noted on either the left or right 
foot.  X-rays taken of both feet at the time of examination 
showed mild to moderate pes planus, bilaterally, with no 
evidence of any degenerative joint disease or joint 
narrowing.  There were no osteophytes.  The bone and joint 
structures in both feet appeared within normal limits.  The 
clinical impression was mild to moderate bilateral pes 
planus.

Private medical records from D.E.H., M.D., a urologist, dated 
from August 2004 to January 2005, indicate that Dr. M.T. 
referred the veteran for a history of microhematuria and 
recent urinary tract infection.  When seen in August 2004, it 
was noted that two weeks earlier the veteran developed fever, 
dysuria, and left flank pain with cloudy urine, treated with 
Cipro for ten days and referred to the urologist.  The 
veteran currently had some frequency but not gross hematuria 
or other urinary symptoms.  Results of laboratory tests 
showed that urine analysis performed that day was positive 
for small blood with no bacteria or white cells.  The 
clinical impression was atrophic changes of the left kidney 
and caliectasis, with a need to rule out obstruction versus 
chronic pyelonephritis, recurrent urinary tract infections 
with left flank pain, chronic prostatitis, asymptomatic and 
microhematuria.  Further tests, including cystoscopy and 
bilateral retrograde pyelograms, were recommended and were 
performed in November 2004.

In a January 2005 signed statement, Dr. D.E.H. said the 
veteran was treated for chronic enterococcal prostatitis, 
atrophic left kidney and microhematuria.  Cystoscopy and 
bilateral retrograde pyelograms showed no significant 
obstructions.  The veteran was on long term antibiotic 
treatment for prostatitis.  It was noted that the veteran had 
microscopic blood in his urine that was thoroughly evaluated.  

In September 2005, the veteran underwent VA examination.  
According to the examination report, the veteran complained 
of morning pain and stiffness in his feet.  He had 
significant pain with initial weightbearing that gradually 
improved through the day.  He was fitted with shoe inserts 
that provided some relief of his symptoms.  He had no flare-
ups with his disability and did not use any prosthetic device 
other than shoe inserts.  He denied any surgery or injury.  
The veteran was able to function and maintain his daily 
activities and a job.  

On examination, the veteran showed normal range of motion 
through all the joints.  There was no inflammation or 
swelling and no pain associated with the range of motion 
movements.  There was no pain elicited through the plantar 
aspect of the foot with full flexion of the ankle.  There was 
tenderness noted on the plantar aspect of the midfoot, 
considered typical of plantar fasciitis.  There were no gait 
or functional limitations, and no callouses, breakdown, or 
unusual shoe wear.  There were no skin or vascular changes.  
The veteran's posture was normal and there was no evidence of 
hammertoes or other joint deformities.  He showed slight 
changes with the pes planus at approximately 10 degrees of 
hallus valgus.  The Achilles tendon alignment was in correct 
position.  The diagnosis was pes planus.  A mild degree of 
degenerative change was noted on x-ray but the examiner said 
the veteran's primary current problem was plantar fasciitis 
that caused chronic pain.

The genitourinary examination report indicates that the 
examiner reviewed the veteran's medical records and found no 
significant evidence of the veteran having problems 
associated with pyelonephritis.  It was noted that the 
veteran's medical records reflect hematuria and recent 
treatment for chronic prostatitis that was unrelated to a 
kidney disorder.  The examiner found no evidence of 
significantly abnormal laboratory test results indicative of 
acute pyelonephritis.  The veteran reported three episodes, 
in 1998, 2001, and 2004, although the examiner found no 
records of a diagnosis of acute pyelonephritis.   

On examination, the veteran had no flank tenderness.  
Urological evaluations were not performed.  Laboratory test 
results revealed normal creatine and blood urea nitrogen.  
Urinanalysis was normal without evidence of blood or protein 
in the urine that would indicate any type of current renal 
disease.  The examiner found no significant problems related 
to the pyelonephritis other than the microscopic hematuria 
that was asymptomatic and caused the veteran no difficulty.  
Upon review of the laboratory test results, the final 
diagnosis was pyelonephritis with no current residual 
effects.  It was noted that the veteran's currently treated 
prostatitis was unrelated to the pyelonephritis.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1. See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the September 1999 rating decision 
granted service connection and the currently assigned 10 
percent evaluation for the veteran's bilateral foot 
disability and the noncompensable rating for his 
pyelonephritis of the kidneys.  In March 2000 the RO received 
the veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected bilateral foot 
and pyelonephritis disabilities.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

A.	Initial Rating Above 10 Percent for Bilateral Foot 
Disability

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected bilateral foot disability is 
currently evaluated as 10 percent disabling under DC 5276-
5010.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  The hyphenated 
diagnostic code in this case indicates that the veteran's 
bilateral foot disability (pes planus) has been rated 
traumatic arthritis.

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2005).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2005).  However, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Compare 
to 38 C.F.R. § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).

The veteran's service-connected bilateral foot disability is 
rated as 10 percent disabling under Diagnostic Code 5276, by 
analogy to acquired flat feet.  See 38 C.F.R. §§ 4.20, 4.71a, 
DC 5276.  Under DC 5276, where the weight-bearing line is 
over or medial to great toe, and there are inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, a 10 percent rating is assigned on the basis of 
moderate disability.  Id.  For a severe disability, a 20 
percent rating is assigned if unilateral and a 30 percent 
rating is assigned if bilateral.  Id.  A severe disability is 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  Id.  A maximum 30 percent rating 
is awarded for a unilateral and a maximum 50 percent rating 
is awarded when for a bilateral disability that is 
pronounced.  Id.  A pronounced disability is manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

The veteran's bilateral plantar fasciitis could also be 
evaluated under 38 C.F.R. § 4.71a, D C 5278, and rated by 
analogy to acquired claw foot (pes cavus).  See 38 C.F.R. §§ 
4.20, 4.27, 4.71a, DC 5278 (2005).  DC 5278 provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  Id.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  Id.  
A 30 percent disability rating may also be assigned when 
there is a tendency toward bilateral dorsiflexion of all 
toes, limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  Id.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  Id.  
A 10 percent disability rating is assignable when the great 
toe is dorsiflexed, there is some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  Id

Upon a careful review of the objective medical evidence of 
record, the Board finds that at no time since the effective 
date of the grant of service connection has the competent 
medical evidence of record supported a finding of a rating in 
excess of 10 percent for the veteran's bilateral foot 
disability, even when functional loss due to pain is 
considered.  The Board notes the veteran's contentions of 
foot pain and stiffness.  Arguably, functional loss due to 
pain is contemplated in the schedular criteria and in the 
currently assigned 10 percent evaluation; hence, pain alone 
cannot provide a basis for a higher evaluation.  The Board 
finds that the 10 percent rating initially assigned 
adequately compensates the veteran for any functional loss 
due to such pain.  

Further, there is neither evidence of marked deformity 
(pronation or abduction) or characteristic callosities to 
warrant either a 20 or 30 percent rating for a severe 
disability under Diagnostic Code 5276 nor evidence of all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened or 30 percent rating under 
Diagnostic Code 5278.  In this regard, the Board notes that 
while the veteran's bilateral foot disability has been 
characterized by pain and stiffness in the morning, the 
August 1999 VA examiner noted pain on the soles of the feet 
consistent with plantar fasciitis but the veteran's gait was 
normal with no limping.  In March 2004, the VA examiner 
reported no tenderness and diagnosed only mild to moderate 
pes planus.  The most recent VA examiner in September 2005 
noted there was no sign of hammertoes or joint deformity.  
The veteran voiced subjective complaints of tenderness on the 
plantar aspect of the midfoot, considered typical of plantar 
fasciitis, however, no objective signs of pain where noted by 
the examiner when the veteran was asked to flex ankles.  Nor 
was pain noted after range of motion was done.  The veteran 
walked with a normal gait.  Examiners also have noted that 
the veteran had full range of motion of the feet, toes and 
ankle and that he used corrective inserts.  They found no 
musculoskeletal deformities of any kind.  Moreover, the 
veteran has received no treatment since 1998 for his 
bilateral foot disability.  Under these circumstances, the 
Board finds no basis for assignment of a higher evaluation 
under Diagnostic Code 5276 or 5278 at any point during the 
period under consideration.

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  However, as the veteran's bilateral foot disability 
is not shown to involve weak foot, metatarsalgia, hallux 
valgus, hallux rigidus, hammertoe, malunion/nonunion of the 
tarsal or metatarsal bones, or moderately severe foot 
injuries, a higher evaluation is not assignable under 
Diagnostic Code 5277 or Diagnostic Codes 5279 through 5284.  
See 38 C.F.R. § 4.71a, DCs, 5270, 5279, 5280, 5281, 5282, 
5283, 5284 (2005).

In sum, the Board concludes that the preponderance of the 
objective medical evidence of record is against a finding 
that the appellant's service-connected bilateral foot 
disability warrants an initial rating in excess of the 
currently assigned 10 percent disability evaluation, and the 
evidence is not so evenly balanced as to allow for 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.71a, DC 5276-5010.


B. Compensable Rating for Pyelonephritis of the Kidneys

The veteran's service-connected pyelonephritis of the kidneys 
is currently evaluated as noncompensable under DC 7504 that 
evaluates pyelonephritis.  38 C.F.R. § 4.115b, DC 7504.  
Under this code section, the disorder is rated either under 
the criteria for renal dysfunction or urinary tract 
infection, whichever is predominant.  Id.  The rating 
criteria for renal dysfunction provide a 60 percent rating is 
warranted with constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension, at 
least 40 percent disabling under DC 7101.  38 C.F.R. § 4.115a 
(2005).  Symptomatology of albumin, constant or recurring, 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101, warrants a compensable evaluation of 
30 percent.  Id.  Albumin and casts with history of acute 
nephritis; or, hypertension which is non-compensable under DC 
7101, warrants a non-compensable evaluation. 38 C.F.R. § 
4.115a (2005).  

Urinary tract infection requiring long-term drug therapy, one 
to two hospitalizations per year, and/or requiring 
intermittent intensive management, warrants an evaluation of 
10 percent.  Id.  Urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than twice a year) and/or requiring 
continuous intensive management warrants a 30 percent rating.  
Id.

Reading the objective medical evidence in the light most 
favorable to the veteran, and according him the benefit of 
the doubt, the Board is of the opinion that the evidence is 
at least in equipoise as to whether an increased rating is 
warranted.  The probative medical evidence of record 
demonstrates that the veteran has been periodically treated 
for urinary tract infections that required intermittent 
intensive management that involved taking prescribed 
antibiotic medication, as documented in the private medical 
records from his family physician, Dr. M.T. and, more 
recently, in 2004 from Dr. D.E.H., his urologist.  Such 
findings are consistent with a 10 percent evaluation for 
urinary tract infection, but no higher as there is no 
evidence of  urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than twice a year) and/or requiring 
continuous intensive management such as to warrant a 30 
percent rating.  

Evaluating the veteran's service-connected disability under 
renal dysfunction a rating in excess of 10 percent is not 
warranted.  The clinical evidence has shown that he 
experiences intermittently microscopic hematuria, as reported 
in the August 2004 record from Dr. D.E.H., and the March 2004 
VA examination report that reported trace blood, although the 
September 2005 VA examination did not reflect such findings.  
Nevertheless, the clinical findings are entirely negative for 
any report of constant or even recurring albumin such as to 
warrant a 30 percent evaluation on the schedular criteria 
that evaluate renal dysfunction.  As well, the record 
reflects a left atrophic kidney although there is no clinical 
evidence of any renal dysfunction, hypertension, or other 
laboratory test abnormality associated with the service-
connected pyelonephritis.  

Although DC 7504 provides that pyelonephritis is rated under 
§ 4.115a for renal dysfunction or urinary tract infection, 
the Board also considered the veteran's claim under the 
provisions voiding dysfunction, urinary frequency, and 
obstructed voiding.  The evidence of record does not show his 
pyelonephritis residuals to manifest or more nearly 
approximate any of those criteria.

Furthermore, while the clinical evidence reflects the 
veteran's long term therapy for enterococcal prostatitis, 
there is no medical opinion of record to associate this 
disorder with the veteran's service-connected pyelonephritis 
of the kidneys.  In this regarding, in his written statement 
received in January 2006, the veteran appears to argue in 
favor of such an association.  Nevertheless, the current 
medical evidence does not support the veteran's assertion.  
However, the Board notes that the veteran is free at any time 
to file a new claim for service connection for prostatitis 
and submit appropriate medical evidence in support of that 
claim.

In sum, the Board concludes that an initial 10 percent 
rating, and no higher, is warranted for the appellant's 
service-connected pyelonephritis of the kidneys.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.115b, DC 
7504.


B.	Both Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005) . There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected bilateral foot and 
pyelonephritis disabilities have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral foot and pyelonephritis disabilities, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection have the disabilities 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus, plantar fasciitis, and degenerative changes of the 
1st metatarsophalangeal joints is denied.

An initial 10 percent rating, but no more, for pyelonephritis 
of the kidneys is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


